Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 7, 2020

                                      No. 04-19-00736-CV

                            Robyn Lynn SHALIT 'Cross-Appellee',
                                        Appellant

                                                v.

                         Michael Lawrence SHALIT 'Cross-Appellant',
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 11-177
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        Kelly Grossman’s notification of late record is hereby noted. The reporter’s record is due
no later than March 2, 2020. No further extensions.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court